1. It is error to grant a nonsuit unless the plaintiff fails to make out a prima facie case, or unless it appears that admitting all the facts proved by the plaintiff and all reasonable deductions therefrom, he ought not to recover. Code, § 110-310.
2. "An action for money had and received lies in all cases where another has received money which the plaintiff, ex aequo et bono, is entitled to recover and which the defendant is not entitled in good conscience to retain." Dobbs v. Perlman, 59 Ga. App. 770 (2) (2 S.E.2d 109), and cit.
3. In the instant case the evidence for the plaintiff made out a prima facie case for money had and received by the defendant, which the plaintiff in equity and good conscience was entitled to recover, and which the *Page 148 
defendant was not entitled in equity and good conscience to retain. The grant of a nonsuit was error. The cases cited in behalf of the defendant are distinguished by their facts from this case.
Judgment reversed. MacIntyre and Gardner, JJ., concur.
       DECIDED NOVEMBER 29, 1940. REHEARING DENIED DECEMBER 19, 1940.